Citation Nr: 0033218	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a service-
connected psychotic depressive reaction, currently evaluated 
as 30 percent disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from June 1971 to October 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess of 30 percent for a service-connected 
psychotic depressive reaction. 

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under this law, VA has a duty to obtain 
the veteran's relevant medical treatment records from VA 
facilities that the veteran adequately identifies.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  Here, on VA examination in February 1999 
the veteran reported that he was hospitalized approximately 
one year earlier at the Sergent York Veteran Hospital in 
Tennessee for depression and suicidal thoughts.  He also 
stated in his March 1999 notice of disagreement that he saw a 
VA psychiatrist and counselor on a regular basis.  There are 
also of record in the claims file admission reports for which 
there are no hospitalization or discharge summaries, showing 
hospitalization in July 1997 at Murfreesboro and in September 
to October 1996 at Tuscaloosa.  Therefore, the RO should 
obtain the veteran's complete VA treatment records on remand.  
See Bell v.  Derwinski, 2 Vet. App. 611 (1992). 

Further, the veteran reported that he lost five grades in pay 
and was reassigned to a job that did not require as much 
concentration.  He stated that he used a lot of sick leave 
because of his service-connected psychiatric condition.  
Accordingly, the RO should make arrangements to obtain the 
veteran's employment records on remand. 

As the case must be remanded for the foregoing reasons, the 
veteran should also be re-examined by VA.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)); see also Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one"). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his service-
connected psychotic depressive reaction 
since 1996, as well as the approximate 
dates of treatment.  When the veteran has 
provided this information, obtain and 
associate with the claims file all VA 
treatment records, to include 
hospital/discharge summaries for the 
veteran's hospitalization from September 
to October 1996 at Tuscaloosa, and in 
July 1997 at Murfreesboro.  Any other 
treatment of which the veteran provides 
notice should also be obtained.  In 
addition, the veteran has reported 
receiving treatment from Sergent York 
VAMC, and those records should be 
associated with the file.  All records 
maintained are to be requested, to 
include examination reports, treatment 
records, progress notes, and 
hospitalization records, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another 
location, that information should be 
provided to the RO so that appropriate 
follow-up may be made.  

2.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment for his 
service-connected psychotic depressive 
reaction since 1998.  The veteran should 
provide the complete names, addresses, 
and approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.

3.  Make arrangements to obtain the 
veteran's employment records showing time 
lost from work, any reassignments and/or 
losses in pay grade, and the reasons 
therefor. 

4.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
psychotic depressive reaction.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's psychotic depressive reaction on 
his social and industrial adaptability.  
In so doing, the examiner is asked to 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's service-connected psychotic 
depressive reaction consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion report.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


